Inzer, J.
Appellant, Paul Price, was convicted in the Circuit Court of Lee County on a charge of unlawful possession of intoxicating liquor, and was sentenced to pay a fine and serve a jail sentence. From this judgment he appeals to his Court.
The only error assigned by the appellant is that his conviction was had at an unauthorized extended term of the court and that his conviction at such term is wholly void.
 The record in this case reflects that appellant was tried at the same extended term of the court as was Murphy in the case of Murphy v. State of Mississippi, 253 Miss. 644, 178 So. 2d 692 (1965). We held in Murphy that his trial on the first day .of the extended term was unauthorized by law. It follows that, the extension of the term being unauthorized, the trial of appellant on another day of the same extended term was likewise unauthorized by law. For this reason this cause must be reversed and remanded for a new trial.
Reversed and remanded.
Lee, C. J., and Rodgers, Jones and Smith, JJ., concur.